DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species 1 from each of Species Groups 1-4, in the reply filed on 9/20/2022, is acknowledged. Claims 4, 7 and 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claims 4, 7, 11 and 12) or invention (claims 13-18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP06287355 to Ogawa in view of USPAP 2009/0232920 to Lozano and further in view of (when necessary) USPAP 2015/0374878 to Carter.

Claim 1, Ogawa discloses a method of in situ production of supported nanoparticles, comprising: producing a fiber comprising a polymer and a salt dissolved and/or suspended in a solvent and heating at least a portion of the fiber to a temperature sufficient to convert at least a portion of the salt into nanoparticles (see entire document including abstract).
Ogawa does not appear to specifically mention making the fibers as centrifugal spun microfibers but Lozano discloses that it is known in the art to make centrifugal spun microfibers to provide light but wear-resistant garments (see entire document including Figures and [0003]-[0005], [0034] and [0155]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the fibers of Ogawa as claimed to provide light but wear-resistant garments.
Claim 2, the fibers are created without subjecting the fibers, during their creation, to an externally applied electric field (Lozano [0030]).
Claims 3, 5, 6 and 8, Ogawa does not appear to specifically mention the polymer being polyvinylpyrrolidone, the salt being an alkali metal salt or an alkaline earth metal salt, and the solvent being a protic solvent, but Carter discloses that it is known in the art to construct fibers with polyvinylpyrrolidone, an alkali metal salt or an alkaline earth metal salt, and a protic solvent such as isopropanol (see entire document including [0035], [0051] and [0071]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fiber from any suitable polymer, salt and solvent, such as claimed, because it has been held to be within the general skill of a worker in the art to select known materials on the basis of their suitability and desired characteristics.
Claims 9 and 10, the produced microfibers and/or nanofibers are heated for a time sufficient to produce nanoparticles of the salt on the fibers (see abstract). Ogawa discloses that the produced microfibers and/or nanofibers are heated to a temperature of about 150° C (see Examples) but it would have been obvious to one having ordinary skill in the art to use a higher temperature, such as claimed, to accelerate the conversion process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789